DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
In the amendment dated 9/13/2021, the following has occurred: Claims 1 and 19 have been amended.
Claims 1-20 are pending. Claims 7, 9, and 12-18 are withdrawn. Claims 1-6, 8, 10-11, and 19-20 are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mullin (US 2009/0104523 to Mullin et al.) in view of Bouchet (US 2014/0272600 to Bouchet et al.) and/or Elabd (US 2014/0088207 to Elabd et al.).
	Regarding Claims 1-4, Mullin teaches:
a polymer electrolyte membrane comprising co-continuous domains of a conductive phase and a crosslinked phase (Fig. 2B, paras 009, 0049, 0050) 
and more specifically, “bicontinuous phases of the polymer block constituents such that there are continuous ionically-conductive channels (or pathways) through a continuous rigid framework” (para 0052)
wherein the electrolyte can be a triblock copolymer comprising a conductive phase of block PEO and a crosslinked network phase of styrene, used in the instant specification as a monofunctional monomer, and isoprene, a difunctional vinyl monomer (paras 0053-0058, claim 1), wherein PEO can a glass transition temperature below room temperature (see e.g. instant specification using PEO, and para 0086 of Mullin) such that Mullin either implicitly teaches use of PEO with a glass transition temperature in the claimed range or it would have been obvious to use such a PEO since they were conventionally used in the art in polymer electrolytes
wherein the electrolyte includes LiTFSI (para 0085) amongst a number of overlapping lithium salt alternatives with the instant claims

    PNG
    media_image1.png
    314
    294
    media_image1.png
    Greyscale

wherein the block copolymer electrolyte can be made “by synthesizing the structural polymer block by living anionic polymerization […] Other living polymerization methods like cationic and radical polymerization techniques can also be used to synthesize the block copolymers (para 0071)
	While Mullin does not explicitly teach a “chain transfer agent,” in the block copolymer of the conductive phase, it teaches that the block copolymer of the invention can be synthesized via conventional living polymerization techniques known in the art. Bouchet, from the same field of invention, regarding synthesis of a PEO-based block copolymer teaches that PEO-based copolymers can KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, given that Mullin teaches “living polymerization methods like cationic and radical polymerization techniques” to synthesize the block copolymers of the biphase electrolyte, it would have been obvious to use conventional polymerization techniques like RAFT to synthesize the PEO-based copolymers of Mullin, since such methods were known in the art for synthesizing PEO-based copolymers. 
	Regarding Claims 5, 10, and 11, Mullin teaches:
wherein the PEO volume fraction varies from 0.38-0.55 (paras 0009 and 0100)
	Regarding Claim 19, Mullin teaches:
wherein the electrolyte is used in a battery with an anode and cathode (e.g. para 0116)

Claims 6, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullin (US 2009/0104523 to Mullin et al.) in view of Bouchet (US 2014/0272600 to Bouchet et al.) and/or Elabd (US 2014/0088207 to Elabd et al.), in further view of Bertin (US 2010/0221614 to Bertin et al.).
	Regarding Claims 6, 7, and 20, Mullin teaches:
a triblock copolymer of PEO-PS-IP (para 0058)
	Mullin does not explicitly teach:
a triblock copolymer of PEO-PS-DVB


Response to Arguments
Applicant’s arguments, submitted 9/13/2021, have been considered but do not place the application in condition for allowance. Applicant argues that previously cited Mullins does not teach the newly amended limitation concerning a “chain transfer agent.” Mullins does, however, teach that the block copolymer can be synthesized via conventional living polymerization techniques known in the art, including radical methods such as RAFT. Absent evidence that a “chain transfer agent” method for synthesizing the conductive, PEO-based conductive phase of the electrolyte provides unexpected results, it would have been obvious to one of ordinary skill in the art to use conventional methods, such as the RAFT method, taught in Bouchet (US 2014/0272600 to Bouchet et al.) and/or Elabd (US 2014/0088207 to Elabd et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723